DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
	Applicant’s remarks and amendments to the claims filed 05/18/2022 are acknowledged and have been carefully considered. 
	 
Status of Claims
	Claims 26-44 were previously pending in the application, with claims 33-44 having previously been withdrawn as being drawn to a nonelected group of invention. 
	As of the amendments filed 02/22/2022, claims 26, 28-29, and 32 are amended; claims 30-31 are canceled; and no claims are newly added. 
	Accordingly, claims 26-29 and 32 are presently under examination. 

Claim Objections
Claim 26 is objected to because of the following informalities: 
Claim 26 as presently amended includes a limitation containing extra punctuation in line 10 (“registering, with the computer, a unique set of ablation parameters used for lesion generation for each of the plurality of lesions,;”).  Appropriate correction is required. 

	In addition, claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 26-27 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saadat (US 2006/0184048 A1, published August 17, 2006, submitted by Applicant via IDS, hereinafter “Saadat”) in view of Rahn (DE 10 2008 033 641 A1, filed July 17, 2008, hereinafter “Rahn”), further in view of Skwarek et al. (US 2008/0082145 A1, published April 03, 2008, hereinafter “Skwarek”). 

Regarding the claim 26, Saadat teaches a method of imaging a tissue region (“Tissue visualization and manipulation systems are described herein” abst), comprising:
visualizing a plurality of lesions over a tissue region within a body via an imaging catheter by viewing the tissue region through a viewing region purged of blood by a fluid (“a system may include a deployment catheter and an attached imaging hood deployable into an expanded configuration. In use, the imaging hood is placed against or adjacent to a region of tissue to be imaged in a body lumen that is normally filled with an opaque bodily fluid such as blood. A translucent or transparent fluid, such as saline, can be pumped into the imaging hood until the fluid displaces any blood” abst);
a location of each of the plurality of lesions relative to one another over the tissue region (“processor 98 may also be utilized to coordinate the fluid flow and the image capture... Once the image has been determined to be sufficiently clear, either visually by a practitioner or by computer, an image of the tissue may be captured automatically by recorder 100” [0091]);

Saadat does not teach: 
identifying, with a computer, a location of each of the plurality of lesions relative to one another over the tissue region; 
registering, with the computer, a unique set of ablation parameters used for lesion generation for each of the plurality of lesions,; 
generating, with the computer, a map of the plurality of lesions based on the identified locations of the plurality of lesions; 
visually displaying the map of the plurality of lesions in a common display with a real-time field of view image of a first lesion of the plurality of lesions; and
visually displaying the registered unique set of ablation parameters for the first lesion of the plurality of lesions with the real-time field of view image of the first lesion of the plurality of lesions. 

However, in a similar invention in the same field of endeavor, Rahn teaches a “medical examination and treatment device for visualization and treatment of ablation lesion in tissue or vascular surface of heart, has pattern recognizing unit identifying ablation lesion, and display displaying conditioned endoscope image” (Title), and further teaches: 
identifying, with a computer, a location of each of the plurality of lesions ("Real-time computer-implemented algorithms automatically detect and identify ablation lesions in endoscopic video images" Rahn: page 7) relative to one another over the tissue region ("medical examination and processing means a position detecting system for detecting the spatial position and orientation of the respective endoscopy image visible ablation lesions" Rahn: page 5); 
registering, with the computer, a unique set of ablation parameters ("recognition and subsequent quantification of the ablation lesions in digitized endoscopy image through interactive, semi-automatic or preferably automatic image processing or pattern recognition algorithms is possible" Rahn: page 4) used for lesion generation for each of the plurality of lesions ("Ablation lesions during and after an electrophysiological ablation procedure visualized, extracted and quantified. As a result, the quality, in particular permeability, Extent and depth of penetration of ablation lesions be assessed" Rahn: page 5; [Since Rahn discloses that the ablation lesions are quantified during the ablation procedure, Examiner is interpreting this to mean that these quantified ablation parameters are being used for the lesion generation procedure. For example, by quantifying the penetration depth of a particular lesion during the ablation procedure, a unique set of quantified ablation parameters is used for and aides with lesion generation.]),; 
generating, with the computer, a map of the plurality of lesions based on the identified locations of the plurality of lesions ("ablation lesions can color-coded, quantified and in the digital endoscopy image to other imaging modalities or electroanatomical Mapping systems are transferred to there as additional information to be represented" Rahn: page 4; "electroanatomical Mapping systems used to stimulate electrophysiological stimulation to visualize within the heart chamber" Rahn: page 3); 
visually displaying the map of the plurality of lesions ("The thus identified ablation lesions are color-coded in the video images, and the thus electronically / digitally processed video images are displayed 40 displayed" Rahn: page 7) in a common display ("endoscopy images can be relatively easily and reliably registered with other 2D or 3D images of the examination and treatment region" Rahn: page 5) with a real-time field of view image ("digital image processing system for real time processing of with the endoscope recorded images" Rahn: page 4) of a first lesion of the plurality of lesions ("it is possible to register the fluoroscopic and the endoscopic images in real time, ie to associate each other with dimensional and positional accuracy by means of suitable coordinate transformations, and to merge or superimpose each other" Rahn: page 7); and
visually displaying the registered unique set of ablation parameters for the first lesion of the plurality of lesions ("Based of local entropy measurement and / or hue and / or color saturation is in an advantageous implementation the evaluation algorithms also possible, conclusions about the quality of ablation lesions, e.g. B. over their depth, to draw. Such additional information can on the digitally prepared endoscopy images for easier acquisition or perception by the doctor" Rahn: page 4) with the real-time field of view image of the first lesion of the plurality of lesions ("monitoring of the procedure can be provided on the basis of live fluoroscopy images" Rahn: page 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tissue visualization and manipulation system disclosed by Saadat, by including the device for the visualization and treatment of ablation lesions on tissue or vessel surfaces as taught by Rahn. One of ordinary skill in the art would have been motivated to make this modification because “it would be beneficial, the tissue of the heart wall, the so-called endocardial tissue, during and after tissue obliteration with help an endoscope located inside the ventricle to be treated to be able to visualize, thereby becoming desolate Areas or ablation lesions could be visualized" (Rahn: page 3), and thus "allows continuous intracardiac monitoring and control of the ablation procedure" (Rahn: page 3). "Also in re-ablation (follow-up procedures) is the visualization the ablation lesions of the last performed Ablation procedure advantageous" (Rahn: page 5). "By combining this endoscopic visualization with other imaging modalities, the precision and long-term success of the ablation can be improved" (Rahn: page 6). 

	Examiner notes that regarding the display of ablation parameters, the primary reference Sadaat teaches parameters such as the flow rate, velocity to be recorded and provided to viewer 100 for directly viewing the images of tissue where image recorder and viewer 100 also record the location of the viewed tissue region (Sadaat: [0090]). 
	In further regard to the visual display of ablation parameters, newly applied reference Rahn teaches that the parameters can be placed on the images of the lesions to be more easily visualized by a doctor or other user (“Such additional information can on the digitally prepared endoscopy images for easier acquisition or perception by the doctor" Rahn: page 4). 
	While Examiner finds the combination of the two references described above make obvious the limitation of visually displaying the registered unique set of ablation parameters for the first lesion of the plurality of lesions, an additional reference is being applied below to show further teaching of this feature. 
Accordingly, in the same field of endeavor (ablation therapy), in addition to all the teachings above, Skwarek teaches “a user interface that may be used to control ablation therapy and monitor ablation therapy progress,” where the “user interface may also provide a thermometer icon that represents a patient temperature, a timer icon that represents a remaining time for therapy, and other representations of therapy progress” (Abstract). Skwarek further teaches: 
visually displaying the registered unique set of ablation parameters for the first lesion of the plurality of lesions with the real-time field of view image of the first lesion of the plurality of lesions (“user interface displays a simple virtual electrode depth icon that indicates the size of a lesion that will be produced during the ablation therapy. The virtual electrode depth icon progressively shades the predicted lesion size during therapy to indicate the lesion progress. In addition, the user interface provides a thermometer icon that includes multiple methods for viewing a tissue temperature including thermometer icon color, a slider on the icon, and a number value for the temperature. In this manner, the user interface may reduce the time needed by a user to set up the therapy and enable more efficient therapy delivery” Skwarek: [0012]). 
	Examiner has included Figs. 6 and 9 from Skwarek below, and notes that these figures depict displaying the registered set of ablation parameters (e.g. W, Q, time, temperature, etc.) for each of the plurality of lesions (“multiple lesions” [0071]), wherein each of the plurality of lesions has a corresponding set of ablation parameters simultaneously displayed in association therewith (see ablation parameters W, Q, time, temperature, pump, location, system check, etc. displayed simultaneously in the re-produced figures below. 

    PNG
    media_image1.png
    599
    586
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    608
    576
    media_image2.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tissue visualization and manipulation system disclosed by Saadat, by including the user interface for ablation therapy as taught by Skwarek. One of ordinary skill in the art would have been motivated to make this modification because “the user interface may reduce the time needed by a user to set up the therapy and enable more efficient therapy delivery” (Skwarek: [0012]). 

	Regarding claim 27, Sadaat teaches wherein the visualizing comprises visualizing cardiac tissue within a chamber of a heart (“provide real-time images in vivo of tissue regions within a body lumen such as a heart” Sadaat: [0070]). 

	Regarding claim 32, Sadaat teaches wherein the real-time field of view image (“provide real-time images in vivo of tissue regions” Sadaat: [0070]) is of a viewing field surrounded by an open hood (“imaging field within hood 12” Sadaat: [0079]) coupled to the imaging catheter (“tissue imaging and manipulation apparatus comprises an optional delivery catheter or sheath through which a deployment catheter and imaging hood may be advanced for placement against or adjacent to the tissue to be imaged” Sadaat: [0010]). 

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sadaat in view of Rahn and Skwarek as applied to claim 26 above, and further in view of Washburn et al. (US 2008/0221446 A1, published September 11, 2008, hereinafter “Washburn”). 

Regarding claim 28, the combination of Sadaat, Rahn, and Skwarek discloses: 
	The method of claim 26, as described above. 
The combination of Sadaat, Rahn, and Skwarek remains silent on: 
	displaying a direction indicator with the real-time field of view image of the first lesion, the direction indicator indicating a direction from the first lesion to a second lesion of the plurality of lesions. 
However, in a similar invention in the same field of endeavor, Washburn teaches an imaging system that "is used for non-invasive diagnostic imaging and with invasive surgical techniques, such as biopsies and ablations" (Washburn: [0002]), in which "image tracking functionality and features are also useful in RF ablation procedures" (Washburn: [0090]) and provide "image tracking points or contours that have been marked may be tracked and provide guidance, especially during the time when the RF ablation is reducing or obscuring viewing" (Washburn: [0090]), and further teaches: 
displaying a direction indicator (“an indication of which direction the image tracking point is out-of-plane with respect to the currently displayed image” Washburn: [0044]) with the real-time field of view image ("real-time 3D imaging" Washburn: [0021]; "information may be processed in real-time during a scanning session" Washburn: [0023]) of the first lesion (“display each lesion along with a numerical indicator, such as 1, 2, 3, and so on” Washburn: [0036]), the direction indicator indicating a direction from the first lesion to a second lesion ("indicators 202 and 204 are projected onto the image 200. The graphical representations may provide an indication of being in-plane or out-of-plane, an indication of how far out-of-plane, an indication of which direction the image tracking point is out-of-plane with respect to the currently displayed image, and may provide an annotation to help distinguish" Washburn: [0044]) of the plurality of lesions ("total number of lesions" Washburn: [0048]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tissue visualization and manipulation system disclosed by Saadat, by including the method and apparatus for tracking points (in this case, lesions) in an image as taught by Washburn. One of ordinary skill in the art would have been motivated to make this modification because "image tracking points or contours that have been marked may be tracked and provide guidance, especially during the time when the RF ablation is reducing or obscuring viewing" (Washburn: [0090]). In addition, confidence is improved and productivity is enhanced “as the region of interest has already been identified from the data in the previously acquired volume prior to the ultrasound exam” (Washburn: [0094]). 

Response to Arguments
	Applicant submits that the combination of Saadat, Lee, Loewke, Werneth, and Skwarek does not render amended claim 26 obvious because the combination does not teach or suggest "generating, with the computer, a map of the plurality of lesions based on the identified locations of the plurality of lesions; visually displaying the map of the plurality of lesions in a common display with a real-time field of view image of a first lesion of the plurality of lesions; and visually displaying the registered unique set of ablation parameters for the first lesion of the plurality of lesions with the real-time field of view image of the first lesion of the plurality of lesions." 
	Applicant further submits that the Office Action at page 5 recognizes that Saadat fails to disclose many claimed limitations including "identifying a location of the one or more lesions relative to one another over the tissue region ... ; registering a set of ablation parameters used for lesion generation for each of the plurality of lesions; and displaying the registered set of ablation parameters … ." Applicant submits that Saadat further fails to disclose "generating, with the computer, a map of the plurality of lesions based on the identified locations of the plurality of lesions; visually displaying the map of the plurality of lesions in a common display with a real-time field of view image of a first lesion of the plurality of lesions; and visually displaying the registered unique set of ablation parameters for the first lesion of the plurality of lesions with the real-time field of view image of the first lesion of the plurality of lesions." 
Applicant also submits that the Office Action at page 5 identifies Lee as disclosing "identifying a location of the one or more lesions relative to one another over the tissue region" but Lee fails to disclose generating a map based on the identified locations. Lee further fails to disclose visually displaying the map of the plurality of lesions in a common display with a real-time field of view image of a first lesion of the plurality of lesions and visually displaying the registered unique set of ablation parameters for the first lesion of the plurality of lesions with the real-time field of view image of the first lesion of the plurality of lesions, as claimed. Applicant submits that in rejecting dependent claim 30, the Office Action at page 13 cites to U.S. Patent Publication No. 2007/0055142 to Webler as disclosing a method to "map real time tracked positions to corresponding pre-recorded images." Applicant submits that the cited portions of Webler disclose the generation of a mapping catheter tip to map a tissue surface area, but Webler fails to disclose generating a map of a plurality of lesions based on identified locations of the lesions. Applicant submits that Loewke, Werneth, and Skwarek are cited for other limitations and also fail to disclose "generating, with the computer, a map of the plurality of lesions based on the identified locations of the plurality of lesions."
Applicant submits that since the combination of cited art fails to disclose generating a map of the plurality of lesions, it follows that the combination of references further fails to disclose “visually displaying the map of the plurality of lesions in a common display with a real-time field of view image of a first lesion of the plurality of lesions.” 

In response, Examiner respectfully submits that Applicant’s arguments with respect to claim 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In light of the scope-changing amendments to independent claim 26, a new ground of rejection is applied to this claim, as described above. Under the new ground of rejection, claim 26 is rejected as being unpatentable over Sadaat in view of Rahn, further in view of Skwarek. 
First, regarding Sadaat, Examiner respectfully submits that as submitted by Applicant, Sadaat does not disclose the final three limitations of independent claim 26. Regarding Lee, Examiner respectfully submits that this argument is moot, as Lee is no longer relied on for the rejection of claim 26. Similarly, regarding Webler, Examiner respectfully submits that Webler is also no longer relied on for the rejection of any currently pending claims. 
With respect to Skwarek, while this reference is still applied in the new ground of rejection, Skwarek is not relied on specifically for the rejection of the limitation “generating, with the computer, a map of the plurality of lesions based on the identified locations of the plurality of lesions.” 
Instead, an additional reference has been cited as teaching this limitation. Rahn teaches: registering, with the computer, a unique set of ablation parameters ("recognition and subsequent quantification of the ablation lesions in digitized endoscopy image through interactive, semi-automatic or preferably automatic image processing or pattern recognition algorithms is possible" Rahn: page 4) used for lesion generation for each of the plurality of lesions ("Ablation lesions during and after an electrophysiological ablation procedure visualized, extracted and quantified. As a result, the quality, in particular permeability, Extent and depth of penetration of ablation lesions be assessed" Rahn: page 5); and generating, with the computer, a map of the plurality of lesions based on the identified locations of the plurality of lesions ("ablation lesions can color-coded, quantified and in the digital endoscopy image to other imaging modalities or electroanatomical Mapping systems are transferred to there as additional information to be represented" Rahn: page 4; "electroanatomical Mapping systems used to stimulate electrophysiological stimulation to visualize within the heart chamber" Rahn: page 3). 
Examiner further submits that Rahn teaches: visually displaying the map of the plurality of lesions ("The thus identified ablation lesions are color-coded in the video images, and the thus electronically / digitally processed video images are displayed 40 displayed" Rahn: page 7) in a common display ("endoscopy images can be relatively easily and reliably registered with other 2D or 3D images of the examination and treatment region" Rahn: page 5) with a real-time field of view image ("digital image processing system for real time processing of with the endoscope recorded images" Rahn: page 4) of a first lesion of the plurality of lesions ("it is possible to register the fluoroscopic and the endoscopic images in real time, ie to associate each other with dimensional and positional accuracy by means of suitable coordinate transformations, and to merge or superimpose each other" Rahn: page 7). 

	Applicant submits that although Werneth discusses displaying temperature information on the user interface, it fails to disclose displaying a registered unique set of ablation parameters (which were the ablation parameters used for lesion generation), while displaying a real-time field of view image of the first lesion in common display with the map of the plurality of lesions. Applicant further submits that the other references are cited for other limitations and also fail to disclose "visually displaying the registered unique set of ablation parameters for the first lesion of the plurality of lesions with the real-time field of view image of the first lesion of the plurality of lesions." 

	In response, Examiner respectfully submits that this argument is moot, as Werneth is no longer relied on for the rejection of any currently pending claims. 

	Applicant submits that Thapliyal does not remedy the deficiencies of the other five references, and claim 28 as amended now recites, "displaying a graphical direction indicator with the real-time field of view image of the first lesion of the plurality of lesions, the direction indicator indicating the direction from the first lesion to a second lesion of the plurality of lesions." Applicant submits that at para. 0193 Thapliyal discusses generating ablation lines to block the conduction of aberrant electrical signals, and the Office Action at page 12 identifies ablation line 3310 (mislabeled as 2310 in FIG. 33) as indicating a direction of a first lesion relative to a second lesion, but the ablation line 3310 is part of a "lesion set" and is not a direction indicator displayed with the real-time field of view image of the first lesion and does not indicate the direction from the first lesion (displayed in the real-time field of view image) to a second lesion. Accordingly, Applicant respectfully requests that this rejection be withdrawn.

	Applicant’s arguments, see page 9 of the remarks, filed 05/18/2022, with respect to the rejection(s) of claims 28-29 under 35 U.S.C. 103 in view of Thapliyal have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Washburn, as Washburn teaches displaying a direction indicator (“an indication of which direction the image tracking point is out-of-plane with respect to the currently displayed image” Washburn: [0044]) with the real-time field of view image ("real-time 3D imaging" Washburn: [0021]; "information may be processed in real-time during a scanning session" Washburn: [0023]) of the first lesion (“display each lesion along with a numerical indicator, such as 1, 2, 3, and so on” Washburn: [0036]), the direction indicator indicating a direction from the first lesion to a second lesion ("indicators 202 and 204 are projected onto the image 200. The graphical representations may provide an indication of being in-plane or out-of-plane, an indication of how far out-of-plane, an indication of which direction the image tracking point is out-of-plane with respect to the currently displayed image, and may provide an annotation to help distinguish" Washburn: [0044]) of the plurality of lesions ("total number of lesions" Washburn: [0048]). 

Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Suggestions
	During the interview conducted 05/04/2022, Attorney indicated that the Skwarek reference appears to be displaying ablation parameters of a procedure occurring in real-time, whereas the claimed invention displays ablation parameters of previously ablated lesions. Examiner indicated during the interview that this information would be taken into account when reviewing the prior art references and updating the search, and also suggested including further claim language to distinguish that the ablation parameters are previously generated as opposed to in real-time. 
	Examiner respectfully notes that this information was considered during the update of the search and re-consideration of the references. However, Examiner respectfully submits that based on the broadest reasonable interpretation of the independent claim, the registration of a unique set of ablation parameters used for lesion generation can be interpreted as registering the ablation parameters used for lesion generation as the lesion generation is occurring/ongoing. 
	Conversely, Examiner respectfully submits that if the independent claim were to be amended to explicitly recite that the ablation lesions were already previously generated at the time of the identifying the lesions and registering the parameters, it appears that this would overcome the Rahn and Skwarek references. In other words, as currently claimed, Rahn teaches the limitation of registering a unique set of ablation parameters used for lesion generation, by teaching that the ablation lesions are quantified during the ablation procedure, because these quantified parameters are being used for lesion generation as the procedure progresses. However, if the claim instead were to recite “registering, with a computer, a unique set of ablation parameters that were previously used for lesion generation for each of the plurality of previously-generated lesions,” this would appear to overcome the Rahn reference, as quantifying during and after the procedure would not give insight to parameters that had already been used for the previously-generated lesions. Accordingly, Examiner respectfully suggests amending the claim to include language that undoubtedly excludes the real-time lesion generation and only includes the registration and display of ablation parameters that had already been used during the previously-completed process of ablating the previously-created lesions. 
	Examiner respectfully notes that these suggestions are made with respect to the prior art rejections of the claims, and further submits that any and all claim amendments must comply with non-prior art patentability statutes as well, such as 35 U.S.C. 112. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793       

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793